Case 1:18-cv-07291-VSB-RWL Document 66 Filed 07/16/20 Page 1 of 1

DAVID LOPEZ

ATTORNEY AT LAW

 

171 EDGE OF WOODS ROAD
SOUTHAMPTON, NEW YORK 11968

 

July 16, 2020

MAILING ADDRESS:
P.O. BOX 323
SOUTHAMPTON, NEW YORK 11969-0323

 

Hon. Robert L. Lehrburger
Magistrate Judge TELEPHONE (631) 287-5520

coal FACSIMILE (631) 283-4735
U.S. District Court, S.D.N.Y. E-MAIL DAVIDLOPEZESQ@AOL.COM
500 Pearl Street

New York, New York 10007

Re: Proposed Settlement Conference
Avalon v. Gentile and Mintbroker, 18-cv-7291 (VSB) (RWL)
New Concept vy. Gentile and Mintbroker, 18-cv-8896 (VSB) (RWL)

Your Honor:

Your courtroom deputy last week circulated an e-mail conveying Your Honor’s proposal to
schedule a settlement conference. The parties have conferred and have explored settlement
possibilities and I have been delegated to report.

Plaintiffs’ Positions: The plaintiffs believe that a settlement conference at this stage of the
cases would be a waste of time with no possibility of success. A request was submitted to your
attention via ECF week-before-last for approval of briefing schedules for cross-motions for
summary judgment. The facts and legal arguments in the cases are complex and Your Honor’s
preparation for any settlement conference would require presentation to you of the respective
arguments in a detail little different from summary judgment briefing. We urge that summary
judgment briefing be allowed on the requested schedules and that a settlement conference be
scheduled only after briefing is completed and filed with the court. Should a settlement
conference nevertheless be ordered plaintiffs’ counsel will make themselves available at Your
Honor’s convenience and instruction.

Defendants’ Positions: While the Defendants are confident in their position and believe both
cases stand a strong probability of being dismissed on summary judgment, the Defendants are
amenable to taking part in good-faith settlement discussions at a settlement conference chaired
by Your Honor. Defendants believe that even if the settlement conference does not resolve all
claims, it would be a valuable exercise for all parties to refine the critical issues on summary
judgment. Defendants will make themselves available.

 

DL/el
Cc: All counsel of record via ECF
